UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6766


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CEDRIC LLAWENLLYN SURRATT,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, District Judge. (1:12-cr-00055-MR-DLH-1; 1:18-cv-
00074-MR)


Submitted: September 26, 2019                                     Decided: October 1, 2019


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit.


Dismissed by unpublished per curiam opinion.


Cedric Llawenllyn Surratt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cedric Llawenllyn Surratt seeks to appeal the district court’s order denying his Fed.

R. Civ. P. 60(b) motion for relief from the district court’s prior order denying relief on his

28 U.S.C. § 2255 (2012) motion and denying relief on his motion for judgment on the

pleadings, or in the alternative for a writ of mandamus. The orders are not appealable

unless a circuit justice or judge issues a certificate of appealability. See 28 U.S.C.

§ 2253(c)(1)(B) (2012); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004), abrogated in

part by United States v. McRae, 793 F.3d 392, 400 & n.7 (4th Cir. 2015). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists would find that

the district court’s assessment of the constitutional claims is debatable or wrong. See

Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Surratt has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are




                                              2
adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3